Citation Nr: 1634552	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-36 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability caused by VA prescribing the medication Zocor for the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a December 2010 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin.  That decision, in relevant part, denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus with polyneuropathy and amyotrophy.  In July 2011, the Veteran submitted a Notice of Disagreement; and the RO issued a Statement of the Case ("SOC") in November 2013.  In December 2013, the Veteran filed a timely Substantive Appeal ("VA Form 9") and did not request a Board hearing.  The RO in Montgomery, Alabama currently has jurisdiction over this appeal. 

In October 2015, the Board remanded the appeal to the RO for additional development.  The RO performed the development requested by the Board and recertified the appeal.  Unfortunately, however, the Board finds that a new issue raised by the Veteran must be addressed prior to the Board's review his claim.  Therefore, the appeal must be returned to the RO for further development.  

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.




REMAND

As a result of the Board's October 2015 decision, the Veteran was afforded several VA examinations in relationship to post-service medical disabilities to determine what, if any, relationship existed between the Veteran's disabilities and his VA prescription for Zocor.  Ultimately, VA requested and obtained a medical opinion that addressed, in pertinent part, (1) whether it was at least as likely as not that the Veteran has additional disability after VA prescribed Zocor for him; (2) if yes, was it at least as likely as not that the Zocor prescribed by VA caused or made worse such additional disability; (3) if yes, did the additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part; and (4) was it at least as likely as not that the Veteran's additional disability resulted from an event that could not have reasonably been foreseen by a reasonable health care provider.  See VA examination dated in April 2016; April 2016 VA medical opinion.  

In providing a medical opinion, a VA examiner essentially found that the Veteran's VA medical providers, who prescribed Zocor for the treatment of hyperlipidemia and cardiac risk reduction, followed the usual standards of care utilizing established clinical practice guidelines.  April 2006 VA medical opinion, p. 2.  She stated that because the Veteran's VA provider exercised the degree of care that would be expected of a reasonable care provider, the Veteran's claimed conditions were not likely a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  Id., p. 4.  

Subsequent to receiving the above-referenced opinion, the RO issued a Supplemental Statement of the Case ("SSOC") denying the Veteran's claim and recertified the appeal to the Board. 

In a July 2016 Informal Hearing Presentation, the Veteran's representative essentially argued that the April 2016 medical opinion is inadequate, as it failed to take into consideration the dosage of Zocor the Veteran was administered by VA.  See July 2016 Informal Hearing Presentation.  In this regard, the representative cited a statement by the Veteran in which the Veteran reported that when his dosage of Zocor was doubled, from 40 mg to 80 mg, he "was nearly paralyzed" ; had to go to the Emergency Room; and was hospitalized for six (6) days because of the Zocor.  Id.  The representative requested that the Board remand the Veteran's claim in order for the RO to obtain an addendum medical opinion addressing the questions of (1) why the Veteran's Zocor dosage was doubled from 40mg to 80mg; and (2) whether the decision to increase the Veteran's Zocor dosage fell within the bounds of reasonable care, or was it an act of carelessness, negligence, lack of proper skill or judgment of error as contemplated by 38 U.S.C.A. § 1151.  In light of the request made by the Veteran's representative and the questions that have been raised, the Board finds that another remand is warranted to obtain an addendum medical opinion pertaining to the increase in the Veteran's Zocor dosage from 40mg to 80mg.  Id.; see also VA treatment records dated from October 1999 to December 2003 ("Active Outpatient Medications" lists reveal the Veteran was taking Simvastatin at 40mg every evening until (what appears to be) December 2003, when his medication was increased to 80mg every night at bedtime).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With a copy of this remand, the RO should contact the author of the August 2016 VA medical opinion that addressed the Veteran's 38 U.S.C.A. § 1151 claim (if available) and request an addendum opinion addressing the Veteran's contentions that he has developed additional disability(ies) as a result of his VA medical providers increasing his dosage of Zocor from 40mg to 80mg.  Request that the examiner set forth in the addendum whether she was aware of the fact that the Veteran was on the highest dose of 80mg of Zocor when she provided her August 2016 VA medical opinion; and if she was not aware, whether this information changes the August 2016 medical opinion as to the Veteran's 38 U.S.C.A. § 1151 claim in any way.  
 
2.  After completion of the foregoing, the RO should readjudicate the Veteran's 38 U.S.C.A. § 1151 claim.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with another SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




